Title: Thomas Boylston Adams to John Adams, 2 February 1801
From: Adams, Thomas Boylston
To: Adams, John


				
					Dear Sir.
					Philadelphia 2d: February 1801.
				
				Your favors of the 24th: & 27th: ulto: are duly received. It seems not to be understood here, whether the proceedings, in Senate, relative to the Convention, are conclusive, as to the fate of that instrument, or whether, under any pretext, the discussion can be revived upon it. I am, myself, unable to solve the question, though I have some idea, that the rejection of the particular, modified, form of ratification, which has been passed upon, is not a final rejection of the Convention—
				Manlius has finished his “examination,” which is the most elaborate of any I have seen on the subject. There was very little of the Spirit of candor discoverable in his strictures, nor did his consultation of the Jurists appear so faithful, as it should have been, had it been the wish of the writer, to create a correct opinion, in the public mind, as to the merits & demerits of the Convention. He has written too much (in other words) like an antagonist, and not enough like an unbiassed Civilian. I took up the cudgels in reply to his No 8, and gave to the public, the extracts I had made & sent to you. I enclose the last number, which is a recapitulation of the preceding Series— I think my friend, much too rapid in his strictures to be correct, and he takes for granted, that conviction must necessarily follow the perusal of his arguments. I can now take the liberty to mention, that Mr: Charles Hare has confessed himself to me, to be the author of the Speculations under the Signature of Manlius—
				I rejoice, that Such a flattering compliment has been paid to the talents, the zeal & the correct principles of Mr: L. H. Stockton— Nothing could have been more grateful to me than this honorable notice of so deserving a character, but I thought there was incompatibility, between the Office to which he was nominated, and the

habits of life, professional pursuits, and personal qualifications of the man. Like Mr: Dexter, he might say—“I am about as well qualified for this Office, as my grandmother.” Considered as a compliment, it will be very acceptable to Mr: Stockton & his family connections. I hear he declines the honor.
				Mr: Ingersoll will be at Washington shortly— He will give in his resignation as District Atty and I am confident the appointment of Mr: William Tilghman would be agreeable to him, as a Successor. Should the Judiciary Bill pass, there is a gentleman whom I would venture to recommend, above all others, as a Judge for the Western Pennsylvania District; his name is Thomas Dunkin or Duncan of Carlisle in the County of Cumberland— In point of professional character, respectability in private life—integrity and independence of heart and amplitude of fortune—he is surpassed by no man in this State. Mr: Ingersoll is his friend & intimate acquaintance, & to him I refer for further information. I have been thus strenuous in recommending this Gentleman because I have understood there are other applicants, less deserving.
				I am, dear Sir, affectionately your Son
				
					T B Adams—
				
			